21-10392-mew   Doc 2   Filed 03/02/21 Entered 03/02/21 17:11:06   Main Document
                                    Pg 1 of 4
21-10392-mew   Doc 2   Filed 03/02/21 Entered 03/02/21 17:11:06   Main Document
                                    Pg 2 of 4
21-10392-mew   Doc 2   Filed 03/02/21 Entered 03/02/21 17:11:06   Main Document
                                    Pg 3 of 4
21-10392-mew   Doc 2   Filed 03/02/21 Entered 03/02/21 17:11:06   Main Document
                                    Pg 4 of 4
